Citation Nr: 1101774	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-20 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from 
June 2000 to April 2006, to include combat duty in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
granted service connection for PTSD at a noncompensable 
evaluation.  The Veteran filed a timely notice of disagreement 
with the assigned rating.  A subsequent decision, in June 2008, 
assigned a 10 percent evaluation (with effective date set to the 
date of claim for service connection), and the Veteran maintains 
that he is entitled to a higher rating than what is contemplated 
by the 10 percent evaluation.  The case was remanded by the Board 
in July 2009, and all required actions have been completed.  


FINDING OF FACT

The Veteran's PTSD is manifested by sleeping problems, fatigue, 
hypervigilance, difficulty in concentration, and some social 
isolation which equates to occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; routine 
behavior is normal, and the Veteran is employed full-time and has 
been able to advance his education since discharge from service.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for PTSD, but no more 
than 30 percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the Veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).   The Veteran was informed of how VA determines 
disability ratings and establishes effective date of awards for 
service-connected benefits, as required by judicial precedent.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran is represented by the Georgia Department of Veterans 
Services, and that organization is presumed to have knowledge of 
what is necessary to substantiate a claim for a higher initial 
rating.  Neither the Veteran nor his representative has pled 
prejudicial error with respect to the content or timing of VCAA 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claim, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination reports.  
There is no indication of any additional relevant evidence that 
has not been obtained.  With respect to the clinical 
examinations, the Board finds that the Veteran was provided 
thorough VA examinations which are adequate for rating purposes; 
there is no duty to provide another examination or a medical 
opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).

Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set forth 
in VA's Schedule for Rating Disabilities.  Ratings are based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from the 
filing of the claim forward, if the evidence suggests that such a 
rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Increased Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 percent.  
The veteran is currently assigned a 10 percent disability rating.  
A 10 percent disability evaluation is assigned under this code 
for occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress; or 
symptoms controlled by continuous medication.

The next highest 30 percent evaluation is in order when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale reflecting 
the psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 61 
to 70 indicates some mild symptoms, (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF from 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  DSM-IV, at 32; Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Analysis

The Veteran in this case was granted service connection for PTSD 
in an August 2007 rating decision, and a noncompensable rating 
was assigned.  The Veteran took issue with this, and filed a 
notice of disagreement with the assigned rating.  A subsequent 
decision, dated in June 2008, increased the Veteran's rating to 
10 percent.  The Veteran maintains that this rating does not 
adequately contemplate the severity of his PTSD symptoms.  
Specifically, the Veteran asserts that his disability picture is 
severe enough to warrant a 30 percent evaluation.  Based on 
evidence of record, the Board concurs with the Veteran's 
assessment.  

There are two VA examinations of record which address the 
severity of service-connected PTSD.  It is noted, for background 
purposes, that the Veteran served in combat in Iraq, serving 
several tours in that country prior to his discharge from active 
service in 2006.  The Veteran reports intrusive thoughts of his 
time in Iraq, to include visualizations of combat coming to him 
in the form of recurrent nightmares.  Throughout the pendency of 
his claim, he has reported having sleep problems due to these 
recurrent nightmares, which cause him fatigue and affect his 
concentration in a work environment.  These complaints were 
relayed to the VA psychiatric examiner during his first VA 
examination of November 2006.  The Veteran had, at that time, 
completed an Associate's degree and was looking for employment as 
a civilian on Ft. Benning in Columbus, Georgia.  In addition to 
reporting his sleep problems, the Veteran stated that he was 
starting to notice a difficulty in communicating in social 
situations.  He lived with his then-fiancée (he has since married 
her), and stated that he does not like to engage in social events 
with her as he once did.  A GAF score of 54 was assigned.  

The Board, in a July 2009 remand order, determined that a new VA 
examination was necessary in light of the Veteran's complaints of 
a worsening condition.  It is noted that additional VA records 
were obtained prior to the scheduled examination, and this 
included a June 2009 VA mental health clinical visit.  During 
this visit, the Veteran reported being hypervigilant, and he 
again stated that he actively seeks to avoid social interactions.  
He was noted to be married, living with his wife, and that there 
were some communication problems due to his PTSD.  The Veteran 
had a depressed mood, and his interaction with the treating 
physician was noted to be only "fair."  A GAF of 54 was again 
assigned.  

In September 2009, the Veteran was again examined by VA providers 
in satisfaction of the July 2009 remand.  In the associated 
report, the Veteran's symptoms were categorized as periods of 
irritability and anger, with a markedly diminished interest in 
participating in "significant activities."  The Veteran was 
noted to have depression and problems sleeping, and he was 
assessed as feeling worried, exhibiting problems in concentration 
and hypervigilant behavior.  A GAF of 65 was assessed, and the 
examiner stated that there were not decreases in reliability at 
work or in social functioning due to PTSD.  This is somewhat 
confusing, as the Veteran reported that he felt his symptoms were 
growing more severe, and that the frequent nightmares caused him 
sleep difficulties which made it hard for him to focus on tasks 
at work.  The examiner felt the PTSD was mild, and was not 
productive of even an occasional decrease in work performance.  

The Veteran has had GAF scores of 54 at two separate periods 
during the pendency of the claim, and they represent the most 
severe indications of his disability.  In light of the fact that 
the Veteran would show a score almost 10 points higher three 
months after having a clinical visit for treatment purposes, the 
Board is not convinced that the September 2009 VA examination is 
the best representation of the Veteran's disability picture-he 
has maintained throughout the pendency of the claim that there is 
noticeable interference in his work functioning.  Specifically, 
the Veteran maintains that he is fatigued at work due to poor 
sleep (as a result of recurrent nightmares), and that he 
sometimes has trouble focusing on tasks at work.  This sleep 
disruption and concentration issues have been documented since 
the Veteran was first awarded service connection for PTSD, and it 
is certainly reasonable to believe that this affects the 
Veteran's work.  Indeed, the Veteran does not assert that he 
cannot work, or even that there is a marked reduction in his 
reliability or productivity.  Instead, he feels he is entitled to 
the 30 percent evaluation, as the fatigue causes him to have 
occasional problems performing work tasks.  He also feels that 
the fatigue causes him to have trouble remembering instructions 
at his job, and this is something on which he is competent to 
report.  

The Board concludes that the Veteran's PTSD is severe enough to 
warrant the 30 percent rating.  The Veteran is employed, is in a 
stable relationship, and has occasional difficulties in focusing 
on work tasks due to concentration and fatigue problems 
associated with PTSD symptoms.  This is suggestive of occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The Veteran does not contend, nor does the 
evidence show, that there are problems in judgment or thinking, 
or that he has difficulty maintaining work relationships.  He 
states that he does not like to go out and socialize; however, 
the evidence does not show him to be incapable of maintaining a 
social relationship.  Indeed, although there are some 
communication issues in his relationship with his spouse, he is 
able to maintain a healthy relationship with her as well as a 
full-time job.  The Veteran has not reported having panic 
attacks, and there are no issues with hygiene.  The Veteran has 
no psychosis, is not suicidal, and has not been shown to have 
continual reduced reliability or productivity problems at work.  
As such, entitlement to a rating in excess of 30 percent is not 
warranted, and the 30 percent rating will be assigned.  Id.  

It is further noted that there is nothing so unique to the 
Veteran's PTSD as to be considered outside of the norm, and the 
rating criteria in Code 9411 more than adequately contemplates 
the symptoms associated with his service-connected psychiatric 
disorder.  As such, there is no need to consider further the 
application of an extraschedular rating.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable for entitlement 
to a rating in excess of 30 percent, as the preponderance of the 
evidence is against that portion of the Veteran's claim. 38 
U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the preponderance 
of the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a 30 percent evaluation for PTSD is granted, 
subject to the statutes and regulations applicable to the payment 
of VA monetary benefits.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


